In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00012-CV
                 ___________________________

                   JIMMY GETTINGS, Appellant

                                  V.

GOOSEHEAD INSURANCE AGENCY LLC, ROBYN JONES, MARK JONES,
               AND MIKE LITTAU, Appellees




              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-315458-20


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Jimmy Gettings sued ten unnamed defendants and five named

defendants in the trial court, including Appellees Goosehead Insurance Agency LLC,

Robyn Jones, Mark Jones, and Mike Littau. Appellees filed a motion to dismiss

Gettings’s claims against them under Rule 91a of the Texas Rules of Civil Procedure.

The trial court granted the motion to dismiss and dismissed Gettings’s claims against

those four parties with prejudice. Gettings attempts to appeal that order.

      On January 15, 2021, we notified Gettings of our concern that we lack

jurisdiction over this appeal because the trial court’s order does not appear to be a

final judgment or an appealable interlocutory order. We warned him that we could

dismiss his appeal absent a response by January 25, 2021 showing grounds for

continuing the appeal. Although Gettings amended his notice of appeal on February

1, 2021, we received no response to our letter.

      This court has appellate jurisdiction only of appeals from final judgments and

from interlocutory orders that the Texas Legislature has specified are immediately

appealable. Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex.

Civ. Prac. & Rem. Code Ann. § 51.014. A final judgment is one that disposes of every

pending claim and party. See Lehmann, 39 S.W.3d at 205.

      Gettings sued fifteen defendants in the underlying cause, but the order he

attempts to appeal dismisses only his claims against four of them. It therefore does

not dispose of every pending claim and party and thus is not a final judgment. See id.

                                           2
Further, an order granting a Rule 91a motion to dismiss is not an appealable

interlocutory order. See Hollis v. ProPath Assocs., PLLC, No. 02-19-00167-CV, 2019 WL

3024472, at *1 (Tex. App.—Fort Worth July 11, 2019, no pet.) (mem. op.); Gause v.

Triumph Hosp. of N. Houston, L.P., No. 14-18-00723-CV, 2018 WL 6217412, at *1 (Tex.

App.—Houston [14th Dist.] Nov. 29, 2018, no pet.) (per curiam) (mem. op.).

       Because the order Gettings attempts to appeal is neither a final judgment nor

an appealable interlocutory order, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).



                                                     Per Curiam

Delivered: March 11, 2021




                                          3